DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 4-7, 9-10 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Toya (US 2015/0145476) teaches a power supply device [0072] comprising: 
a carriage having wheels (Fig. 2 and Fig. 12 shows the case 10 ie. carriage with caster 80 ie. wheels)[0072-0072, 0085, 0197]; 
an inverter supported by the carriage (Fig. 4 and Fig. 5 shows the inverter 260 which is supported by the case 10 ie. carriage) [0087, 0118-0119]; 
a battery having a power output terminal at a lower part thereof (battery 200 having terminal unit 220 ie. power output terminal at a lower part thereof as shown in Fig. 3) [0095-0097];
a battery mounting portion to which the battery can be mounted and detached by moving vertically (base unit 45 ie. battery mounting portion to which the battery 200 can be mounted and detached by moving vertically refer to Fig. 2) [0077, OOS0, 0095], having a power input terminal connected to the inverter and contact with the power output terminal when the battery is mounted (when battery 200 is mounted the inverter 260 comes in contact with the terminal unit 
However, Toya and other prior art fails to teach: 
a load monitor having a first switch provided between an outlet connected to a load and the inverter;
 a DC power supply connected to the outlet in parallel with the inverter;
 a second switch provide between the DC power supply and the outlet; 
a first sensor detecting a current flowing between the outlet and the inverter;
 a second sensor detecting a current flowing between the outlet and the DC power supply; and
 a controller configured to: when the current detected by the first sensor is smaller than a first threshold for a predetermined period, making the first switch OFF, making the second switch ON, and stopping an operation of the inverter, and when the current flows to the load, making the first switch ON, making the second switch OFF, and starting the operation of the inverter.

Regarding claim 6, Toya teaches a power supply device [0072] comprising:
a carriage having wheels (Fig. 2 and Fig. 12 shows the case 10 ie. carriage with caster 80 ie. wheels) [0072-0073, 0085, 0197];
an inverter supported by the carriage (Fig. 4 and Fig. 5 shows the inverter 260 which is supported by the case 10 ie. carriage) [0087, 0118-0119];
a battery mounting portion to which a battery can be mounted and detached by moving vertically (base unit 45 ie. battery mounting portion to which the battery 200 can be mounted and detached by moving vertically refer to Fig. 2) [0077, 0080, 0095], the battery having a power output terminal at a lower part thereof (battery 200 having terminal unit 220 ie. power output terminal at 
However, Toya and other prior art fails to teach: 
a load monitor having a first switch provided between an outlet connected to a load and the inverter; 
a DC power supply connected to the outlet in parallel with the inverter;
 a second switch provide between the DC power supply and the outlet; 
a first sensor detecting a current flowing between the outlet and the inverter; 
a second sensor detecting a current flowing between the outlet and the DC power supply; and 
a controller configured to: when the current detected by the first sensor is smaller than a first threshold for a predetermined period, making the first switch OFF, making the second switch ON, and stopping an operation of the inverter, and when the current flows to the load, making the first switch ON, making the second switch OFF, and starting the operation of the inverter.

Regarding claim 7, Toya teaches a load monitor comprising:
a first switch provided between an outlet connected to a load and the inverter (Fig. 4-5 shows the switching unit 270 ie. first switch provided between power supplying unit 50, outlets 50a or USB sockets 50b connected to a load and the discharge unit DC/AC 260 ie. inverter) [0081-0082, 0116, 0132, 0134-0136];

a second switch provide between the DC power supply and the outlet (switch 110 ie. second switch provided between the batteries 201 and 202 and the outlet 50) [0087];
a first sensor detecting a current flowing between the outlet and the inverter (switching unit 270 can sense whether the battery packs 201 and 202 are connected thereby detecting a current flow between the outlet 50 and the discharge unit DC/AC 260 ie. inverter since the battery 201, 202 if connected would be sending power through the inverter 260) [0138];
a second sensor detecting a current flowing between the outlet and the DC power supply (charge/discharge control unit 253 detects a charge amount of each of the battery packs 201 and 202 ie. current flowing between the outlet 50 and the DC power supply from the batteries) [0127].
However, Toya and other prior art fails to teach: 
 a controller configured to: 
when the current detected by the first sensor is smaller than a first threshold for a predetermined period, making the first switch OFF, making the second switch ON, and stopping an operation of the inverter, and 
when the current flows to the load, making the first switch ON, making the second switch OFF and starting the operation of the inverter. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SWARNA N CHOWDHURI whose telephone number is (571)431-0696. The examiner can normally be reached Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7496. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SWARNA N. CHOWDHURI
Examiner
Art Unit 2836



/S.N.C/Examiner, Art Unit 2836                                                                                                                                                                                                        

/DANIEL CAVALLARI/Primary Examiner, Art Unit 2836